DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smtih 9,705,295.
In regard to claim 14, Smith discloses (fig. 8) an electrical conduit coupler, comprising;
a body 22 having:
a male coupling portion 26;
a female coupling portion 24;
a stop portion 48 positioned between the male coupling portion and the female coupling portion;
and
a longitudinal bore extending from the male coupling portion through the stop portion to the female coupling portion;
wherein the male coupling portion comprises an exteriorly threaded nipple 44 that extends from an end wall of the stop portion 48, wherein the longitudinal bore within the stop portion 48 has a diameter that is equal to a diameter of the longitudinal bore within the male coupling portion and smaller than a diameter of the longitudinal bore within the female coupling portion 24 (see fig. 8), wherein the diameter of the longitudinal bore within the female coupling portion 24 has is capable of receiving a threaded end of a threaded conduit and an unthreaded end of an unthreaded conduit (the bore of female portion 24 is capable of receiving a threaded conduit or an unthreaded conduit, as long as that conduit’s maximum outer diameter is smaller than the interior diameter of the female portion bore), and wherein the diameter of longitudinal bore within the stop portion provides a wire passage from the threaded conduit or the unthreaded conduit.
In regard to claim 15, wherein the female coupling portion of the body includes at least one aperture 30, and at least one fastener 32 within the at least one aperture used to releasably secure the threaded conduit or the unthreaded conduit 28 to the body.
In regard to claim 16, the female coupling portion of the body includes a plurality of spaced apart apertures 30 and a plurality of fasteners 32 for securing the conduit 28. 
In regard to claim 17, the male coupling portion 26 is configured to receive a threaded end of another threaded conduit.
In regard to claim 18, wherein the diameter of the longitudinal bore 26 within the male coupling portion is substantially equal to an inside diameter of the threaded end of the threaded conduit or the unthreaded end of the unthreaded conduit 28.
In regard to claim 19, wherein the longitudinal bore within the female coupling portion 24 has a smooth wall (see fig. 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smtih 9,705,295 in view of Vrame 2008/0238091.
In regard to claims 1-2, 5 and 8-9, Smith discloses an electrical conduit coupler, comprising;
a body (fig. 4) having;
a first coupling portion 26; 
a second coupling portion 24;
a stop portion 48 positioned between the first coupling portion and the second coupling portion, and
a longitudinal bore extending from the first coupling portion through the stop portion to the second coupling portion;
wherein the longitudinal bore within the second coupling portion 24 has diameter capable of receiving a threaded end of a second threaded conduit and an unthreaded end of an unthreaded conduit (the bore of female portion 24 is capable of receiving a threaded conduit or an unthreaded conduit, as long as that conduit’s maximum outer diameter is smaller than the interior diameter of the female portion bore), and wherein the longitudinal bore within the stop portion 48 has the diameter that provides a wire passage between the first conduit 26 and the second unthreaded conduit 24;
wherein the longitudinal bore within the first coupling portion 26 has a diameter that is larger than a diameter of the longitudinal bore within the stop portion 48 and smaller than a diameter of the longitudinal bore within the second coupling portion 24,
wherein a length of the second coupling portion 24 is at least twice as long as the first coupling portion (see fig. 4);
wherein the second coupling portion 24 of the body includes at least one stop mounting aperture 30 and at least one stop member 32 with the stop mounting aperture, the at least one stop member 32 being movable with the stop mounting aperture 30 between an engaging position and a non-engaging position
Smith discloses providing the first coupling portion with an external thread, but not an internal thread.  Vrame 2008/0238091 teaches that it is common and well known in the art to provide a first coupling portion of a similar type of electrical conduit coupler with either internal 20 or external threads 22.  Therefore it would have been obvious to one of ordinary skill in the art to provide the first coupling portion of Smith with internal threads instead of external threads because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
In regard to claims 3 and 10, wherein the second coupling portion 24 of the body includes a plurality of spaced apart apertures 30 and a plurality of fasteners 32, 
wherein one of the plurality of fasteners 32 is within one of the plurality of apertures 30, and
wherein the plurality of fasteners 32 are used to releasably secure the second unthreaded conduit 28 to the body.
In regard to claims 4 and 11, wherein the stop portion 48 comprises a ring integrally or monolithically formed into the body.
In regard to claims 6 and 12, wherein the longitudinal bore within the second coupling portion 24 has a smooth wall.
In regard to claims 7 and 13, wherein the first coupling portion 26 comprises a female coupling portion (end 26 has a bore that can accept a pipe end) and the second coupling portion 24 comprises a female coupling portion.
In regard to claim 20, wherein a diameter of the longitudinal bore within the stop portion 48 is substantially equal to an inside diameter of the unthreaded end of the unthreaded conduit 28 (see fig. 10-11).
Response to Arguments
Applicant's arguments filed 6/9/22 have been fully considered but they are not persuasive.
Regarding claim 14, Applicant argues that the female bore of Smith ‘295 is not “capable of receiving a threaded end of a threaded conduit and an unthreaded end of an unthreaded conduit”.
The Examiner disagrees, as the bore of female portion 24 of Smith is “capable” of receiving a threaded conduit or an unthreaded conduit, as long as that conduit’s maximum outer diameter is smaller than the interior diameter of the female portion.  Therefore, the rejection has been maintained.
Regarding the rejection of claims 1-13 and 20.  The same argument applies as that for claim 14.  The bore of female portion 24 of Smith is “capable” of receiving a threaded conduit or an unthreaded conduit, as long as that conduit’s maximum outer diameter is smaller than the interior diameter of the female portion.  Therefore, the obviousness rejection has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679